Citation Nr: 0726978	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  05-10 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1967 to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 Regional Office (RO) 
rating decision which determined that new and material 
evidence had not been received to reopen a claim of service 
connection for Parkinson's disease.  This decision was 
entered by the Department of Veterans Affairs (VA) RO in 
Hartford, Connecticut.

Although the RO subsequently found that new and material 
evidence had been submitted, and re-adjudicated the claim of 
entitlement to service connection for Parkinson's disease in 
a September 2005 supplemental statement of the case (SSOC), 
and denied the claim on the merits, the submission of new and 
material evidence to reopen a previously denied claim is a 
jurisdictional prerequisite to a merits based review by the 
Board.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  The Board has recharacterized the issue accordingly.

The appellant was afforded a hearing at the RO before a local 
hearing officer in May 2005.  The transcript is of record.

This decision addresses only the question of the newness and 
materiality of the evidence submitted to reopen the claim of 
entitlement to service connection for Parkinson's disease. 
 Inasmuch as the claim is reopened, the remainder of the 
appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  Consistent with the instructions 
below, VA will notify the veteran of any further action that 
is required on his part.  


FINDINGS OF FACT

1.  Service connection for Parkinson's disease was last 
finally denied in an August 2002 rating decision, which 
essentially found that a medical nexus between the 
appellant's claimed disorder and his military service was not 
of record, and that Parkinson's disease was not a recognized 
presumptive disorder under which service connection may be 
awarded for veteran's who were exposed to Agent Orange in 
Vietnam.  A timely appeal was not thereafter initiated.

2.  Evidence received since the August 2002 RO decision is 
new, it relates to an unestablished fact necessary to 
substantiate the claim in that it includes an opinion by a 
physician which in essence relates the veteran's development 
of Parkinson's disease to a history of previous exposure to 
toxins, and it raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision denying entitlement to 
service connection for Parkinson's disease is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2006).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for Parkinson's 
disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006).  Given, 
however, that the claim is reopened the Board need not 
address at this time whether VA has fully complied with the 
duty to assist and notice provisions of the Act.

Factual Background

The veteran claims, in essence, that exposure to toxins in-
service led to his later development of Parkinson's disease.  
See local hearing transcript (transcript), at page three.  
These toxins were noted to include fluorocarbons, 
hydrocarbons, and neurotoxic agents.  See page 15 of 
transcript.  

The veteran initially submitted a claim seeking service 
connection for Parkinson's disease in August 2001.  As part 
of a VA Form 21-4142 (JF), signed by the veteran in November 
2001, he claimed that he experienced early symptoms of 
Parkinson's disease in 1978.  

The service medical records do not show a diagnosis of 
Parkinson's disease.

A March 1987 private medical physician letter, to Dr. Palker, 
shows that the veteran was seen for right-sided hemi-
Parkinsonism in 1986.

An October 1999 letter from a private physician, Dr. Racy, 
shows that the veteran's Parkinson's disease started when the 
veteran was 36 years old (1985); he was 50 years old in 
October 1999.  

A January 2000 letter from Dr. Olanow, a private physician, 
indicates that the veteran had been affected by idiopathic 
Parkinson's disease for 13 years (1987).

Service connection for Parkinson's disease was denied by the 
RO in January 2002. At that time the RO noted that service 
connection was denied for the claimed disorder on both direct 
and presumptive bases.  Notice was provided later in January 
2002, but the veteran did not appeal.

The report of a VA hypertension examination, dated in August 
2002, includes a diagnosis of severe late stage early onset 
Parkinson's disease.  It was also noted that the veteran was 
in receipt of Social Security Administration (SSA) disability 
benefits.  

Service connection for Parkinson's disease was again denied 
by the RO in August 2002.  The RO noted that there was no 
evidence which linked his Parkinson's disease to his military 
service, and added that Parkinson's disease was not among the 
disorders included as presumptive disorders for which 
presumptive service connection may be awarded for veteran's 
exposed to Agent Orange in Vietnam.  Notice was provided 
later in August 2002; the veteran did not appeal.  Therefore, 
the August 2002 decision is final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104, 20.1103.

The veteran sought to reopen his claim in April 2004.

A letter dated in May 2003, but received by VA in April 2004, 
shows that a private physician, Dr. Gracies, indicated that 
the veteran had a typical form of Parkinson's disease, which 
had an early onset when he was 37 years old.  The physician, 
in pertinent part, in observing that the veteran had provided 
a history of exposure to flurocarbons, hydrocarbons and other 
neurotoxins agents including various metals (when he worked 
as an electrical engineer 17 years before the onset of his 
symptoms), opined that while environmental factors that 
contribute to Parkinson's disease were still not well 
delineated, it is "certain that toxic exposure that would 
cause Parkinson's disease may take years before clinical 
expression of the disease."  He added that "it is 
impossible to rule out a previous toxin exposure as 
triggering factor of the disease on the sole basis of the 
delay between exposure and clinical manifestations."  

The Board observes that the veteran was born in January 1949; 
he was 19 years old when he entered into military service.  
He also is shown to have served in Vietnam from February 1969 
to February 1970.  



Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
 Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, including organic diseases of 
the nervous system, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2006).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.309(e) (2006).

Whenever the Secretary of the Department of Veteran Affairs 
determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for purposes of 
service connection.  38 U.S.C.A. § 1116(b)(1) (West 2002).

The Secretary of the Department of Veterans Affairs has 
determined that a positive association does not exist between 
the exposure of an herbicide agent and Parkinson's disease. 
 See Diseases Not Associated with Exposure to Certain 
Herbicide Agents, 68 Fed. Reg. No. 27,632 (May 20, 2003).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, (see 
38 C.F.R. § 3.309(e)), but also must determine whether his 
current disability is the result of active service under 38 
C.F.R. § 3.303(d).

Generally, a final RO decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 
5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

Under 38 C.F.R. § 3.156(a) "new and material evidence" is 
evidence that raises a reasonable possibility of 
substantiating the claim.  Material evidence is evidence, 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.

Analysis

As previously indicated, the RO most recently denied 
entitlement to service connection for Parkinson's disease in 
August 2002, finding that the record was devoid of evidence 
which linked the veteran's Parkinson's disease to his 
military service, and added that Parkinson's disease was not 
among the disorders included as presumptive disorders for 
which presumptive service connection may be awarded for 
veteran's exposed to Agent Orange in Vietnam.  That rating 
decision is final.

Evidence added to the record since the August 2002 RO 
decision is new, it tends to relate to an unestablished fact 
necessary to substantiate the claim, and it raises a 
reasonable possibility of substantiating the claim.  Since 
the previous denial was premised on a finding that the 
veteran's Parkinson's disease could not be connected, or 
linked, to the veteran's military service, the new evidence 
showing, in essence, that it was not "impossible" that the 
veteran's claimed Parkinson's disease could be related to the 
veteran's exposure to certain toxins while serving in the 
military, tends to relate to an unestablished fact necessary 
to substantiate the claim.  Hence, the additional evidence 
received is new and material.  Therefore, the claim of 
entitlement to service connection for Parkinson's disease is 
reopened.

The adjudication of the veteran's claim does not end with a 
finding that new and material evidence has been submitted, 
nor is a grant of service connection assured. Once a claim is 
reopened, the VCAA provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A.  Here, as noted below in the Remand, the Board is 
requesting additional development with respect to the 
underlying claim of service connection for Parkinson's 
disease and will issue a final decision once that development 
is complete, if the case is again denied by the RO and 
returned to the Board.

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for Parkinson's disease is 
reopened.


REMAND

The reopening of the claim for service connection for 
Parkinson's disease triggers certain duty to assist 
provisions of the VCAA, which must be met prior to de novo 
review of the claim.  The duty to assist includes obtaining 
relevant medical reports and examinations where indicated by 
the facts and circumstances of the individual case.

The veteran, as noted by the medical evidence of record, 
currently carries a diagnosis of Parkinson's disease.  The 
onset of the disease is reported to have been initially 
manifested between 1985 and 1987.  The medical evidence, 
however, also notes the veteran's exposure to certain toxins 
while serving in the military, to include exposure to Agent 
Orange while in Vietnam.  Thus, even though, as stated above, 
the Secretary of the Department of Veterans Affairs has 
determined that a positive association does not exist between 
the exposure of an herbicide agent and Parkinson's disease, 
service connection may still be awarded if it is determined 
that a claimed current disability is the result of active 
service under 38 C.F.R. § 3.303(d).  See also Combee, supra.  

Further, as also noted above, for certain chronic disorders, 
including organic diseases of the nervous system, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).  
Here, while medical records are not presently of record 
showing such a finding within one year of the veteran's June 
1971 separation for active duty, the Board observes that 
additional medical records, in the form of those utilized by 
SSA in its adjudication of the veteran's disability claim 
(see August 2002 VA hypertension examination report), need be 
obtained.  VA's duty to assist includes obtaining records 
from SSA.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 
(1992).  Records from that agency associated with the grant 
of benefits to the veteran are potentially relevant and 
should be obtained.  Id.

Thus, the question of whether or not the veteran's 
Parkinson's disease was either manifested to a compensable 
degree within one year of his service separation, and/or is 
related to his military service, is a medical question best 
resolved by competent medical opinion.  VA's duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1. The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2005), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the United 
States Court of Appeals for Veterans 
Appeals (Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The RO must attempt to obtain any and 
all administrative and medical records 
compiled in connection with the 
appellant's application for and receipt 
of disability benefits from the SSA. 
 Attempts to retrieve these Federal 
records must continue until such records 
are obtained or until such time as the RO 
concludes in writing that the records do 
not exist or that further attempts to 
obtain them would be futile.  Once 
obtained, such records must be made a 
part of the appellant's claims folders. 
 If these Federal records are not 
available, a formal written 
unavailability memorandum must be added 
to the claims file and the appellant 
offered an opportunity to respond.

3.  After completion of all of the above, 
the RO should schedule the veteran for a 
VA neurological examination regarding his 
claim for service connection for 
Parkinson's disease.

The examination should initially confirm 
that the veteran has the condition 
claimed of Parkinson's disease.  If this 
disorder is confirmed to exist, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that this condition is etiologically 
related to the veteran's military service 
-- to specifically include whether it is 
associated with his claimed exposure to 
certain toxins, to include fluorocarbons, 
hydrocarbons, and neurotoxic agents or 
exposure to some of those toxins post-
service.  It is further requested that 
the examiner comment upon whether the 
claimed condition had manifested to any 
identifiable degree within one-year of 
discharge from service in June 1971, and 
if so, what the manifestations were.

If no opinion can be rendered, without 
resorting to pure speculation, please 
explain why this is not possible.

To facilitate making this important 
determination, send the claims file to 
the examiner for a review of the 
veteran's pertinent medical history.  If 
an examination form is used to guide the 
examination, the submitted examination 
report should include the questions to 
which answers are provided.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should also review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issue.  If the 
appeal is denied, the veteran and his 
representative should be provided a SSOC 
which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


